Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed August 9, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00347-CV



       IN RE ISMAIL A. SEMA AND MOHMADY A. SEMA, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                            Co Civil Ct at Law No 3
                             Harris County, Texas
                         Trial Court Cause No. 1154614

                         MEMORANDUM OPINION

      On Thursday, May 12, 2022, relators Ismail A. Sema and Mohmady A.
Sema filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court
to compel the Honorable LaShawn A. Williams, presiding judge of County Civil
Court at Law No. 3 of Harris County, to vacate the trial court’s order of January
11, 2022.
      The real party in interest, Gregory D. Harris, individually and as next friend
of C.H.J. and J.H., minors, filed suit against relators. On August 20, 2021, the trial
court granted relators’ no-evidence motion for summary judgment and dismissed
all of Harris’s claims. Harris filed a motion for new trial on September 24, 2021.
On January 11, 2022, the trial court granted the motion, set aside the August 20,
2021 order, and reinstated the case.

      The motion for new trial was untimely filed and therefore did not operate to
extend the trial court’s plenary power. See Tex. R. Civ. P. 329(a) (a motion to
modify, correct or reform the judgment shall be filed within thirty days). The trial
court’s plenary power expired on September 20, 2021, thirty days after the final
judgment was signed. See Tex. R. Civ. P. 329(d) (the trial court has plenary power
to modify, correct or reform the judgment for thirty days).1

      Accordingly, the order signed January 11, 2022, is void. See In re S.W. Bell
Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding) (per curiam). For that
reason, relators need not show they lack an adequate remedy by appeal and
mandamus relief is appropriate. See In re S.W. Bell Tel. Co., 35 S.W.3d at 605; In
re Brookshire Grocery Co., 250 S.W.3d 66, 70 (Tex. 2008) (stating that mandamus
relief is appropriate when trial court issues order after expiration of plenary




      1
         Even if the trial court’s plenary power had been extended, it would have expired
seventy-five days after the judgment was signed, on November 3, 2021. See Tex. R. Civ. P.
329(c).
                                           2
power). Accordingly, we conditionally grant the writ of mandamus and order the
trial court to vacate the January 11, 2022 order.2


                                                PER CURIAM


Panel consists of Justices Bourliot, Hassan and Wilson.




      2
          The writ will issue only if the trial court fails to act in accordance with this opinion.
                                                   3